                 Case:17-80052-jwb      Doc #:63 Filed: 10/05/18         Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DIVISION OF MICHIGAN
                                   SOUTHERN DIVISION


In Re:                                                Case No. 17-00047

ROBIN KRUTEL,                                         Chapter 7

         Debtor.                                      HON. JAMES W. BOYD

                               /

KELLEY R. BROWN                                       Adversary Proceeding No: 17-80052

         Plaintiff,
V

ROBIN FROMILLE, f/k/a
ROBIN KRUTEL

         Defendant.
                               /

Michelle K. Burns (P77876)                            Martin L. Rogalski (P 30548)
MICHAEL M. MALINOWSKI PLC                             MARTIN L. ROGALSKI, P.C.
Attorneys for the Debtor and Defendant                Attorney for Plaintiff
740 Alger Street SE                                   1881 Georgetown Center Drive
Grand Rapids, Michigan 49507                          Jenison, Michigan 49428
(616) 475-4994                                        (616) 457-4410


                                   REPORT AND DISCOVERY PLAN

         Pursuant to Rule 7026 of the Federal Rules of Bankruptcy Procedure, incorporating Rule

26(f) of the Federal Rules of Civil Procedure, and this Court’s First Pretrial Order, the parties to

this case, through their respective counsel, jointly submit this Rule 26(f) Report and proposed

Discovery Plan:

    I.   RULE 26(F) CONFERENCE

         Pursuant to Rule 26(f), the parties held a meeting on October 5, 2018 at 1:00 p.m.,

which was attended via telephone by the following attorneys:




                                                  1
               Case:17-80052-jwb          Doc #:63 Filed: 10/05/18     Page 2 of 5



        Michelle K. Burns (P77876)                           Martin L. Rogalski (P 30548)
        MICHAEL M. MALINOWSKI PLC                            MARTIN L. ROGALSKI, P.C.
        Attorneys for the Debtor and Defendant               Attorney for Plaintiff
        740 Alger Street SE                                  1881 Georgetown Center Drive
        Grand Rapids, Michigan 49507                         Jenison, Michigan 49428
        (616) 475-4994                                       (616) 457-4410


  II.   RULE 26(a)(1)

        Pursuant to Rule 26(a)(1), the parties agree to make initial disclosures by October 26,

2018. The initial disclosures shall include any and all information, known by the parties, as

required by Rule 26(a)(1)(A)(i) – (iv).

 III.   SUBJECTS AND NATURE OF DISCOVERY

        A. DISCOVERY BY PLAINTIFF

        Plaintiffs will need to conduct Discovery on (1) whether the Debtor-Defendant owes them

a debt; (2) whether said debt is a non-dischargeable debt for fraud under 11 USC §523(a)(2)(A);

(3) whether the Debtor-Defendant owes them a non-dischargeable debt for fraud or breach of

fiduciary duty; (4) all affirmative defenses raised by Debtor-Defendant; and (5) damages.

        B. DISCOVERY BY DEFENDANT

        Debtor-Defendant will need to conduct Discovery on (1) whether the Debtor-Defendant

owes the Plaintiffs a debt; (2) whether said debt is a non-dischargeable debt for fraud under 11

USC §523(a)(2)(A); (3) breach of fiduciary duty and (4) damages.

IV.     DISCOVERY SCHEDULE

        A. TERM

        Discovery in this Adversary Proceeding shall remain open until January 18, 2019.

Either party may request an extension of Discovery at the Second Pre-Trial meeting.

        B. DISCOVERY MOTIONS

        Any Motion regarding Discovery shall be timely if filed before the close of Discovery.




                                                 2
               Case:17-80052-jwb         Doc #:63 Filed: 10/05/18         Page 3 of 5



        C. DISCOVERY REQUESTS

        The following limits are placed on Discovery:

        1. A maximum number of 25 interrogatories by each party to any other party. Answers

           and objections to interrogatories are due within 30 days after being served. See

           Rule 7033.

        2. A maximum number of 25 requests for admission by each party to any other party. A

           matter is admitted unless, within 30 days after being served, the party to whom the

           request is directed serves on the requesting party a written answer or objection

           addressed to the matter and signed by the party or its attorney. See Rule 7036.

        3. A maximum number of 4 depositions by Plaintiffs and 4 depositions by Defendant

           unless extended by agreement of the parties.

               a. Each Deposition is limited to a maximum of 4 hours, unless extended by

                   agreement of the parties, and those 4 hours must all take place on the same

                   calendar day.

               b. There shall be no more than two Depositions in one day.

 V.     DISPOSITIVE MOTIONS

        Dispositive motions on the pleadings shall be filed on or before January 11, 2019. Any

other dispositive motion, including a motion for summary judgment under Rule 56, shall be filed

on or before February 8, 2019. Except as otherwise ordered by the Court, any response to a

dispositive motion will be timely only if filed and served within 14 days after the motion is filed.

The Court may rule on such motions without oral argument if, in the Court’s opinion, oral

argument is not necessary. The parties should draft their motion papers with this possibility in

mind.

 VI.    WITNESS DISCLOSURES AND EXHIBITS

        A. PRE-TRIAL DISCLOSURE



                                                  3
                Case:17-80052-jwb             Doc #:63 Filed: 10/05/18      Page 4 of 5



        The parties agree to, before trial, disclose witnesses in accordance with the following

deadlines:

        1. Plaintiffs agree to disclose all lay witnesses by October 26, 2018.

        2. Debtor-Defendant agrees to disclose all lay witnesses by October 26, 2018.

        3. The parties agree to disclose expert witnesses by November 15, 2018.

        To the extent that a witness is found during discovery, Parties may amend Witness

Disclosure and disclose the witness by December 21, 2018.

        B. TRIAL DISCLOSURE

        Within 30 days before trial, all parties shall:

        1. Exchange copies of all exhibits they intend to introduce into evidence (the Court will

             not docket the proposed exhibits);

        2. File an exhibit list with the Court; and

        3. Transmit or deliver two sets of hard copies of all exhibits to the Court and provide a

             copy, at trial, for witnesses.

        If a party’s exhibit list contains more than ten exhibits, the party shall submit the exhibits

in a bound exhibit booklet. The Plaintiff’s shall identify exhibits as “Plaintiffs’ Exhibits 1, 2, 3 etc;

the Defendants shall identify the exhibits as “Defendants’ Exhibits A, B, C etc.” The Court may

exclude any exhibit that a party fails to file in compliance with this Discovery Plan. The parties

desire to prevent surprises at trial.

        In the absence of written objections to proposed exhibits filed and served not later than

14 days after the Exhibit Deadlines, the Court will admit proposed exhibits into evidence at trial

without the necessity of any further authentication; however, the parties, may at trial, object to

an exhibit based upon hearsay or relevance or grounds other than authenticity, and may argue

the weight of an exhibit.




                                                     4
                Case:17-80052-jwb       Doc #:63 Filed: 10/05/18        Page 5 of 5



VII.    SETTLEMENT CONFERENCE

        Settlement cannot be evaluated prior to the close of Discovery. Nevertheless, the

parties’ agree to a Settlement Conference with this Court to be held on April 26, 2019. The

parties will also explore the feasibility of mediation at the close of discovery. The mere fact that

the parties are negotiating, even if they are close to settling, does not excuse strict compliance

with the schedule adopted by this Discovery Plan.

VIII.   TRIAL

        This case should be ready for non-jury trial in Grand Rapids (One Division Avenue N.,

Grand Rapids, Michigan) in June of 2019. The parties believe that this matter will take

approximately one to two days to try.

 IX.    CONSENT TO FINAL JUDGMENT

        Plaintiff and Debtor-Defendant consent to this Court entering a final order and judgment

on this Adversarial Proceeding.



Dated: October 5, 2018                        /s/ Michelle K. Burns
                                              Michelle K. Burns (P77876)
                                              MICHAEL M. MALINOWSKI PLC
                                              Attorneys for the Debtor and Defendant
                                              740 Alger Street SE
                                              Grand Rapids, Michigan 49507
                                              (616) 475-4994



                                              /s/ Martin L. Rogalski
                                              Martin L. Rogalski (P 30548)
                                              MARTIN L. ROGALSKI, P.C.
                                              Attorney for Plaintiff
                                              1881 Georgetown Center Drive
                                              Jenison, Michigan 49428
                                              (616) 457-4410




                                                 5
